Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000988
                                                          02-OCT-2014
                                                          08:01 AM
                           SCWC-12-0000988


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


        HEATHER E. HEERS, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000988; CASE NO. 3P611-0204)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Heather E. Heers’s

application for writ of certiorari filed on September 10, 2014,

is hereby rejected.

          DATED:    Honolulu, Hawai'i, October 2, 2014.

Bryan M.W. Tanaka                /s/ Mark E. Recktenwald

for petitioner


Jason R. Kwiat
                  /s/ Paula A. Nakayama

for respondent

                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson